Citation Nr: 9933863	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
March 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran filed a notice of disagreement in May 
1998; a statement of the case was issued in June 1998; and 
the veteran's substantive appeal was received in June 1998.


FINDING OF FACT

There is no medical evidence of a nexus between an acquired 
psychiatric disability and the veteran's period of active 
military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the evidence of record, the Board is unable 
to find that the veteran's claim is well-grounded.  The 
record clearly includes medical diagnoses of current 
psychiatric disability.  In this regard, the Board notes a 
March 1998 VA examination which lists diagnoses of 
schizophrenia and personality disorder.  As for the 
personality disorder, VA laws and regulations do not provide 
for service connection for such a disorder.  38 C.F.R. 
§ 3.303(c).  As for the schizophrenia, there is no medical 
evidence relating such disorder to service. 

A review of service medical records show that at the time of 
examination in October 1980 as part of an evaluation for 
retention purposes due to chronic gynecological problems, the 
veteran reported suffering from nervousness in the fall of 
1978 and in September 1980.  She also checked the appropriate 
boxes to indicate that she had, or had in the past, suffered 
from frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, and periods of unconsciousness.  However, the veteran's 
psychiatric status was clinically evaluated as normal on 
examination at that time.  The veteran was later seen at a 
mental health clinic in October 1980 for what was described 
as an adjustment disorder with somatization, depressed mood, 
and persecutory ideation from a painful physical ailment.  
Some suicidal thoughts and paranoid ideation were noted, but 
no psychiatric disorder other than an adjustment disorder was 
diagnosed.  

Looking to post-service records, there is no medical evidence 
of any psychiatric complaints or findings, including a 
psychosis, within one year of the veteran's discharge from 
service in March 1981.  Since the evidence does not show that 
a psychosis was manifest within one year of discharge from 
service, the statutory presumption cannot be used to 
establish a nexus to service.  38 U.S.C.A. §§ 1101, 1112.  

Further review of post-service evidence shows that VA 
hospitalization in July 1982 for a hysterectomy did not 
reveal any psychiatric findings.  Moreover, in March 1983 the 
veteran underwent special VA neurological examination in 
connection with headaches.  She was reported to be pleasant, 
neatly dressed and groomed, cooperative, alert and oriented 
as to time, place and person.  Memory was described as good, 
and she was relevant and coherent with her answers.  No 
psychiatric diagnosis or impression was reported.  The 
veteran was again examined in April 1985 in connection with 
complaints of headaches.  The reported diagnoses include 
anxiety/tension syndrome.  Mental health clinic records dated 
in 1987 show psychiatric complaints and findings and include 
a diagnosis of adjustment disorder with anxiety and 
depression.  Subsequent medical records dated in the 1990's 
show the development of psychotic features and a psychosis 
was diagnosed.   

Essentially what the Board is presented with in the present 
case is inservice records dated in October 1980 documenting 
an adjustment disorder apparently related to physical 
problems.  It would appear that such disorder did not 
represent a chronic psychiatric disorder as post-service 
medical records do not show any psychiatric findings for 
several years after service.  

In sum, what is lacking in the present case to well-ground 
the veteran's claim is medical evidence of a link or nexus 
between her acquired psychiatric disability and her military 
service.  Without some medical evidence showing a continuity 
of pertinent symptomatology or a medical opinion as to 
causation, the Board is unable to find a basis to link her 
current psychiatric disability to service to the adjustment 
disorder noted during service in 1980.  The lack of medical 
evidence showing a continuing pattern of pertinent symptoms 
for several years after service would suggest that the 1980 
problem was acute in nature and resolved.  

The Board stresses that it is unable to substitute its own 
medical judgment for that of trained medical personnel.  
Further, the veteran while no doubt sincere is not competent 
as a layperson to render opinions as to medical causation.  
Espiritu.  Without medical evidence of causation, the 
veteran's claim must be viewed as not well-grounded.  The 
Board views the above discussion as sufficient to inform the 
veteran that medical evidence linking a current psychiatric 
disability to her military service is necessary to well-
ground her claim. 

Finally, the Board notes that it received a letter from the 
veteran in October 1999 to the effect that she was sexually 
assaulted during service but had never reported the incident.  
She attributed her mental state to such incident.  The Board 
recognizes that in Patton v. West, 12 Vet.App. 272 (1999), 
the Court indicated that VA must follow the evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996).  
However, while the veteran's claim involves a psychiatric 
disorder, the record does not include any reference to PTSD.  
Moreover, as the claim for service connection for psychiatric 
disability is not well-grounded, any duty to develop the 
record in response to the veteran's report of an inservice 
sexual assault does not arise.  Morton v. West, 12 Vet.App. 
477 (1999). 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 


